DETAILED ACTION
Status of the Application
Claims 1-3, 5-19, 21 and 22 are pending in the current application.  Claims 1, 3, 5, 12, 13, 15, 17 and 18 are currently amended.  Claims 21 and 22 are newly added.  
This is a Non-Final Rejection as a result of the Petition Decision of July 11, 2022. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements (IDSs), submitted January 7, 2022 and January 25, 2022, have been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The rejection of claims 18-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on March 22, 2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the location of the screw hole, i.e. in the upper case, in the battery case or in both the upper case and the battery case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 12-14, 16-19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa et al. (US 2019/0259984) in view of Nishikawa (US 6,227,322).  
Regarding claim 1, Nishikawa et al. teaches a battery pack comprising:
an outer case comprising a lower case (lower case 1101) fixed to an upper case (upper case 1110) (Fig. 58);
a battery cell case (the combination of insulating sheet 2482a, insulating sheet 2482b, separator 2445 and circuit substrate that is fixed to the separator 2445) housed within the outer case (Fig. 59) and holding a plurality of battery cells (Figs. 58 and 59);
a control board (circuit substrate 2150) disposed between the upper case and the plurality of battery cells (Fig. 58) and 
one or more terminals (V terminal 2165 and LS terminal 2166; para. [0326]) disposed on the control board and respectively extending into one or more terminal openings (slot 1125 and slot 1126) in the upper case (Fig. 58).
Nishikawa et al. is silent regarding an engaging part provided on one of the upper case and the battery cell case; and an engaged part provided on or in the other of the upper case and the battery cell case, the engaging part engaging with the engaged part.  Nishikawa teaches a battery pack comprising a lower case (metal bottom plate 3), an upper case (battery cover 8) and a battery cell case (flange 7 including the part where the plurality of battery cells sits) (Fig. 2).  Nishikawa further teaches an engaging part (peripheral side wall or cover wall 9) provided on the upper case (Fig. 2); and an engaged part (the portion of flange 7 upon which peripheral side wall 9 rests) provided on the battery cell case (Fig. 2), the engaging part engaging with the engaged part (Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper case and the battery cell case of Nishikawa et al. by incorporating an engaging part provided on one of the upper case and the battery cell case; and an engaged part provided on or in the other of the upper case and the battery cell case, the engaging part engaging with the engaged part as taught by Nishikawa when doing so assists with waterproofing the battery pack (col. 2, lines 39-43) and with improving the structural integrity of the battery pack.  
Regarding claim 2, modified Nishikawa et al. is silent regarding a battery pack wherein: the engaging part includes at least one first ridge; the engaged part includes at least one first recess having a shape that matches the at least one first ridge.  However, Nishikawa teaches a battery pack wherein: the engaging part includes at least one first ridge (elastic sealing member 11) (Fig. 2); the engaged part includes at least one first recess (where elastic sealing member 11 sits on flange 7) having a shape that matches the at least one first ridge (Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging part and the engaged part of modified Nishikawa et al. by incorporating at least one first ridge; the engaged part includes at least one first recess having a shape that matches the at least one first ridge as taught by Nishikawa when doing so assists with waterproofing the battery pack (col. 2, lines 39-43) and with improving the structural integrity of the battery pack. 
Regarding claim 3, modified Nishikawa et al. teaches a battery pack further comprising:
at least one protruding part (stopper edge 7a) provided on the battery cell case (Nishikawa; Fig. 2); and 
at least one reinforcing part (the portion of flange 7 that extends vertically towards the bottom of the plurality of batteries 32) extending from the at least one protruding part (Fig. 2); wherein: the at least one first recess is provided in the at least one protruding part (Fig. 2); and the at least one first ridge is provided on the upper case and extends into the at least one first recess (Fig. 2).  
Regarding claim 5, modified Nishikawa et al. teaches a battery pack further comprising:
a plurality of battery cells housed in the battery cell case and lined up parallel to a bottom surface of the lower case (Nishikawa et al, Fig. 59);
wherein:
at least one protruding part is provided on an upper surface of the battery cell case (Nishikawa, Fig. 2);
the upper surface of the battery cell case has a shape that conforms to side surfaces of at least some of the battery cells (Nishikawa et al, Fig. 59); and 
at least one hollow part is provided on the upper surface of the battery cell case between two adjacent ones of the battery cells (Nishikawa et al, Fig. 59).  
Modified Nishikawa et al. is silent regarding a battery pack wherein the at least one protruding part spans the at least one hollow part in a plan view of the battery cell case and is provided only between the longitudinal-direction axes of the two adjacent ones of the battery cells.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protruding part of modified Nishikawa et al. so that it spans the at least one hollow part in a plan view of the battery cell case and is provided only between the longitudinal-direction axes of the two adjacent ones of the battery cells when doing so helps to improve the structural integrity of the battery pack.  
Regarding claim 6, modified Nishikawa et al. is silent regarding a battery pack wherein the at least one reinforcing part that extends from the at least on protruding part is disposed in the at least one hollow part.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of Nishikawa et al. by incorporating the at least one reinforcing part that extends from the at least on protruding part is disposed in the at least one hollow part when doing so helps to improve the structural integrity of the battery pack.  The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).
Regarding claim 7, modified Nishikawa et al. is silent regarding a battery pack wherein: the at least one first ridge includes a first wall part that is thicker than a second wall part; and the first wall part has a first length in a direction orthogonal to a protruding direction of the at least one first ridge is larger than a second length of the second wall part in said direction orthogonal to the protruding direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. by incorporating an at least one first ridge includes a first wall part that is thicker than a second wall part; and the first wall part has a first length in a direction orthogonal to a protruding direction of the at least one first ridge is larger than a second length of the second wall part in said direction orthogonal to the protruding direction when doing so   helps to improve the structural integrity of the battery pack and assists with waterproofing the battery pack.  
Regarding claim 12, Nishikawa et al. teaches a battery pack comprising:
an outer case comprising a lower case (lower case 1101) fixed to an upper case (upper case 1110) (Fig. 58); and 
a battery cell case (the combination of insulating sheet 2482a, insulating sheet 2482b, separator 2445 and circuit substrate that is fixed to the separator 2445) housed within the outer case (Fig. 59).
Nishikawa et al. is silent regarding an engaging part provided on one of the upper case and the battery cell case; and an engaged part provided on or in the other of the upper case and the battery cell case, the engaging part engaging with the engaged part.  Nishikawa teaches a battery pack comprising a lower case (metal bottom plate 3), an upper case (battery cover 8) and a battery cell case (flange 7 including the part where the plurality of battery cells sits) (Fig. 2).  Nishikawa further teaches an engaging part (peripheral side wall or cover wall 9) provided on the upper case (Fig. 2); and an engaged part (the portion of flange 7 upon which peripheral side wall 9 rests) provided on the battery cell case (Fig. 2), the engaging part engaging with the engaged part (Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper case and the battery cell case of Nishikawa et al. by incorporating an engaging part provided on one of the upper case and the battery cell case; and an engaged part provided on or in the other of the upper case and the battery cell case, the engaging part engaging with the engaged part as taught by Nishikawa when doing so assists with waterproofing the battery pack (col. 2, lines 39-43) and with improving the structural integrity of the battery pack.  
Modified Nishikawa et al. is silent regarding a battery pack wherein: the engaging part includes at least one first ridge; the engaged part includes at least one first recess having a shape that matches the at least one first ridge.  However, Nishikawa teaches a battery pack wherein: the engaging part includes at least one first ridge (elastic sealing member 11) (Fig. 2); the engaged part includes at least one first recess (where elastic sealing member 11 sits on flange 7) having a shape that matches the at least one first ridge (Fig. 2).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the engaging part and the engaged part of modified Nishikawa et al. by incorporating at least one first ridge; the engaged part includes at least one first recess having a shape that matches the at least one first ridge as taught by Nishikawa when doing so assists with waterproofing the battery pack (col. 2, lines 39-43) and with improving the structural integrity of the battery pack. 
Modified Nishikawa et al. teaches a battery pack wherein the at least one first ridge is provided on the upper case (Nishikawa, Fig. 2); and the at least one first recess is provided in a portion of the battery cell case (Nishikawa, Fig. 2).  
Regarding claim 13, modified Nishikawa et al. teaches a battery pack further comprising:
a plurality of battery cells housed in the battery cell case and lined up parallel to a bottom surface of the lower case (Nishikawa et al, Fig. 59);
wherein:
at least one protruding part is provided on an upper surface of the battery cell case (Nishikawa, Fig. 2);
the upper surface of the battery cell case has a shape that conforms to side surfaces of at least some of the battery cells (Nishikawa et al, Fig. 59); and 
at least one hollow part is provided on the upper surface of the battery cell case between two adjacent ones of the battery cells (Nishikawa et al, Fig. 59).  
Modified Nishikawa et al. is silent regarding a battery pack wherein the at least one protruding part spans the at least one hollow part in a plan view of the battery cell case and is provided only between the longitudinal-direction axes of the two adjacent ones of the battery cells.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one protruding part of modified Nishikawa et al. so that it spans the at least one hollow part in a plan view of the battery cell case and is provided only between the longitudinal-direction axes of the two adjacent ones of the battery cells when doing so helps to improve the structural integrity of the battery pack.  
Regarding claim 14, modified Nishikawa et al. is silent regarding a battery pack wherein: the at least one first ridge includes a first wall part that is thicker than a second wall part; and the first wall part has a first length in a direction orthogonal to a protruding direction of the at least one first ridge is larger than a second length of the second wall part in said direction orthogonal to the protruding direction.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. by incorporating an at least one first ridge includes a first wall part that is thicker than a second wall part; and the first wall part has a first length in a direction orthogonal to a protruding direction of the at least one first ridge is larger than a second length of the second wall part in said direction orthogonal to the protruding direction when doing so   helps to improve the structural integrity of the battery pack and assists with waterproofing the battery pack.  
Regarding claim 16, modified Nishikawa et al. teaches a battery pack wherein:
the upper case comprises at least one slide rail (see the equivalent to rails 138a and 138b in Fig. 58) configured to slidably receive and hold an external apparatus (Nishikawa et al., Fig. 58); and
the one of the engaged part that is provided on the upper case is disposed downward of the at least one slide rail (Nishikawa et al., Fig. 58; each engaged part is downward of each slide rail because each engaged part is either to the right or the left of a slide rail). 
The recitation "configured to slidably receive and hold an external apparatus” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 17, modified Nishikawa et al. teaches a battery pack, further comprising:
a pair of slide rails (see the equivalent to rails 138a and 138b in Fig. 58) configured to slidably receive and hold an external apparatus, the slide rails being disposed on the upper case (Fig. 58).  Modified Nishikawa et al. teaches a battery pack wherein at least one screw screwed into at least one screw hole (Fig. 58; para, [0329); wherein the at least one screw hole and at least one screw fix the control board and the battery cell case to one another and are disposed between the slide rails (Fig. 58; para. [0329]).  
Modified Nishikawa et al. is silent regarding a battery pack wherein the at least one screw hole and at least one screw fix the upper case and the battery cell case to one another and are disposed between or rearward of the slide rails.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. by incorporating at least one screw hole and at least one screw to fix the upper case and the battery cell case to one another and are disposed between or rearward of the slide rails when doing so helps to improve the structural integrity of the battery pack.  
Regarding claim 18, Nishikawa et al. teaches a battery pack comprising:
an outer case comprising a lower case (lower case 1101) fixed to an upper case (upper case 1110) (Fig. 58);
a battery cell case (the combination of insulating sheet 2482a, insulating sheet 2482b, separator 2445 and circuit substrate that is fixed to the separator 2445) housed within the outer case (Fig. 59) and holding a plurality of battery cells (Figs. 58 and 59);
a control board (circuit substrate 2150) disposed between the upper case and the plurality of battery cells (Fig. 58); 
one or more terminals (V terminal 2165 and LS terminal 2166; para. [0326]) disposed on the control board and respectively extending into one or more terminal openings (slot 1125 and slot 1126) in the upper case (Fig. 58),
wherein:
the upper case comprises a pair of slide rails (see the equivalent to rails 138a and 138b in Fig. 58) configured to slidably receive and hold an external apparatus; and 
Modified Nishikawa et al. teaches a battery pack wherein the at least one screw hole and at least one screw screwed into the at least one screw hole (screw bosses 2447a and 2447b) fix the control board and the battery cell case to one another and are provided between the slide rails (Fig. 58; para. [0329]).  Modified Nishikawa et al. is silent regarding a battery pack wherein the at least one screw hole and at least one screw screwed into the at least one screw hole fix the upper case and the battery cell case to one another and are provided between or rearward of the slide rails.  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the battery pack of modified Nishikawa et al. by incorporating at least one screw hole and at least one screw screwed into the at least one screw hole fix the upper case and the battery cell case to one another and are provided between or rearward of the slide rails when doing so helps to improve the structural integrity of the battery pack.  
The recitation "configured to slidably receive and hold an external apparatus” is functional language and imparts intended use to the structural features of the apparatus.  Therefore, while the claim language has been considered with regard to structure, the intended use language is of no patentable weight because it is directed to what it does and not directed to the structural features of the apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. v. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
Regarding claim 19, modified Nishikawa et al. teaches a battery pack wherein the external apparatus is a power tool (Nishikawa et al., para. [0056]).  
Regarding claim 21, modified Nishikawa et al. teaches a battery pack wherein the at least one first recess is a blind hole defined in a battery cell case (Nishikawa, Fig. 2).  
Regarding claim 22, modified Nishikawa et al. teaches a battery pack wherein the at least one first recess is a blind hole provided in the at least one protruding part (Nishikawa, Fig. 2).

Allowable Subject Matter
Claims 8-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest a battery pack comprising:
at least one second recess provided on the other of the upper case and the lower case, the at least one second recess having a shape that matches the at least second ridge.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7, 12-14 and 16-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724